Citation Nr: 1133576	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  03-02 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Veteran represented by:	Mark Lippman, Esq.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from March 1970 to February 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2002 rating decision.

The Veteran's claim of entitlement to service connection for a lower back condition was initially denied by a 1988 rating decision.  The Veteran's claim was reopened by an April 2006 Board decision, and remanded for additional development.  

In September 2007, after the requested development had been completed, the Board issued a decision denying the claim.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a March 2009 Order, the Court vacated the Board's decision and remanded the case to the Board for compliance with the directives of a joint motion.  The Board has complied with the joint motion for remand.  


FINDING OF FACT

The greater weight of the evidence fails to link Veteran's current back disability to service.


CONCLUSION OF LAW

A low back disability was not incurred in service.  .  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran believes that he injured his back while serving on the U.S.S. Cecil when he slipped while carrying a 50 mm shell and struck his back several times as he slid down a ladder.  The Veteran indicated that he reported to sick call one or two days later where he was placed on limited duty for a period of time.  The Veteran testified before the RO that his ship lacked the proper facilities to treat his back and that he was seen at Guantanamo Bay when the ship docked there, and he reported being prescribed light-duty for one week.  

Following service, the Veteran indicated that he did basic labor and sales in a department store, before going to nursing assistant school.  The Veteran indicated that he experienced back pain in the years following separation, but he brushed it off, taking over-the-counter pain medication as necessary.  He indicated that he received only minor, if any, treatment for his back between his discharge from service in 1972 and 1987.  In 1987, the Veteran required back surgery with several months of hospitalization after lifting a patient.  He believes that following his initial back injury in service, his back slowly deteriorated over the years, culminating with surgery in 1987.

Service medical records fail to show any back condition at entry into service, and the Veteran's spine was found to be normal.  Records from the U.S.S. Cecil do reveal complaints of lower back pain in February 1971, and it was noted that the Veteran aggravated his back doing heavy lifting.  The Veteran was told to treat his back with heat and Robaxin and to discontinue heavy lifting.  The Veteran went to sick call at Guantanamo Bay in March 1971 where he complained of back pain for the past year, but the medical officer appeared unclear of what caused the back pain, as he noted "onset?"  The examination showed forward flexion to the point where the Veteran's fingers were one foot from the floor with pain.  Lateral flexion and extension were painless.  The Veteran was able to walk on his heels and toes, and straight leg raises were negative.  X-rays were within normal limits with the exception of sacralization at L5, and the medical officer rendered the impression of lower back pain secondary to a ligament sprain, with a bony anomaly which was possibly Reiter's syndrome.  The Veteran was ordered light duty for a week.  In November 1971, the Veteran was seen at the Naval hospital where he was noted to have a long-term history of non-positional lower back pain.  The Veteran complained of radiation into his left posterior thigh, but the medical officer found that the Veteran had full range of motion in his back with no scoliosis; and sensory and motor tests indicated that the Veteran's nerves were intact.  An examination in February 1972 indicated that the Veteran had a year-and-a-half of lower back pain.  The Veteran was discharged in February 1972. 

The earliest post-service treatment records are dated in 1987, fifteen years after the Veteran was discharged from service, and note that the Veteran developed lower back pain in February 1987 after lifting a patient off the floor.  The Veteran took several days off of work, and had no further difficulties until April 1987 when he was lifting a patient from his wheelchair into the car and reinjured his back.  It was also specifically noted at that time that there was no prior history of back pain.  In August 1987, the Veteran underwent a lumbar laminectomy and discectomy to correct herniated discs at L3-L4 and at L4-L5.  A separate treatment record from 1987 indicated that the Veteran had a long history of problems with his back and leg, but nothing further was added.

The Board does not dispute the Veteran's contention that he had back complaints during service as this is well-documented; rather, the issue is whether such complaints are related to the Veteran's current back disability, (as opposed to the work-related back injuries in 1987.)  

Of note is the fact that there is little mention in the post-service medical records of any in-service back injury.  Instead, the majority of treatment records focus on the Veteran's work related back injury in 1987, as the onset of his back problems.  

For example, at an October 1989 appointment with Dr. Washburn, the Veteran reported that his present back condition was caused by a worker's compensation accident in April 1987.  Similarly, at a November 1989 psychological evaluation, it was noted that the Veteran was involved in a work-related injury in April 1987, that had resulted in chronic lumbar and cervical muscle strain; and that since the injury the Veteran had not been able to return to work.  At the evaluation, the Veteran reported that prior to the injury he had been very happy, well-adjusted, and very physically active.   

The Veteran initially filed a claim of entitlement to service connection for a herniated disc in June 1988, but even at that time he stated that his back disability had begun in February 1987.  This claim was denied in August 1988.  The Veteran filed to reopen his claim in October 2001, but once again he indicated that the disability had begun in February 1987.  He gave no indication that he was of the opinion that his back disability had begun in service or was otherwise related to service.  It was in his August 2002 notice of disagreement, the Veteran alleged that a back injury while serving on the U.S.S. Cecil weakened his back which then allowed the permanent injury to occur years later. 
 
In October 1990, the Veteran presented for treatment complaining of radiating leg pain and shoulder pain.  It was noted that all of the pain was noted after his surgery in 1987, and that he injured his back in a work-related accident in 1987.

The Veteran was awarded Social Security Administration (SSA) disability benefits in 1991, and found to be disabled as a result of his back disability.  However, the SSA decision only referenced his 1987 back injury and made no mention of any back injury while the Veteran was in the Navy.

In March 1994, the Veteran completed a Work/Comp history form.  On the form he stated that prior to the accident in 1987 he had never had any physical complaints similar to what he had at that time.

In 1995, the Veteran presented for an independent medical opinion (unrelated to a VA claim) at which he again reported his 1987 injury lifting a patient; and on a questionnaire, the Veteran indicated that his first back/spine injury was in 1987.  Again in 1997, the Veteran sought treatment noting a 10 year history of back pain. 

In 2004, the Veteran saw his private doctor, Dr. Erb, and related the account of his in-service back injury.  The Veteran reported that he had had developed some back pain following his in-service back injury, but that he healed quickly.  He noted that since that time he had some back discomfort, but that within the past several years his back had significantly worsened, to the point that he required daily pain medication.  The Veteran asked his Dr. Erb whether his current symptoms could be related to his in-service injury.  Dr. Erb opined that it was certainly possible that there was a relationship, explaining that many of the degenerative changes that are seen with lower back injuries occur through key injuries sustained earlier in life which set up weak spots within the spine that then become symptomatic as a patient ages.  The doctor stated that hopefully good documentation on the part of the military would substantiate the Veteran's reports.

While Dr. Erb indicated that it was possible that the Veteran's current disability was related to his in-service injury, his assertion was inherently speculative and fell well short of an opinion expressing that it as likely as not that the two are related.  Furthermore, Dr. Erb did not review the Veteran's service medical records in conjunction with his opinion and he failed to address the relevance of the Veteran's work-related incident in 1987 which resulted in back surgery.  While Dr. Erb indicated that injuries earlier in life could develop and become increasingly symptomatic as a person ages, he failed to account for a major injury which occurred more than 15 years before he issued his opinion.  This is particularly relevant in that the entirety of the Veteran's post-service treatment records date his back injury in 1987.  Also of note, Dr. Erb previously indicated in a 1998 record, that the Veteran had a history of a back injury which dated to a ruptured disc in 1987.

The Veteran was provided a VA examination in August 2006, in order to investigate the etiology of his back disability.  The examiner, after reviewing the Veteran's claims file, including his service medical records, diagnosed the Veteran with moderately-severe degenerative disc disease, post-laminectomy and with left lower extremity radiculopathy.  The examiner then opined that while in service it was likely that the Veteran had a lumbar strain as evidenced by the complaint of low back pain.  However, the examiner indicated that it was not possible to relate the Veteran's disc disease, radiation, and laminectomy to service, because these problems appear to be related to the after service on the job injury which resulted in surgery.

In February 2011, the Veteran was provided with an additional VA examination to assess the etiology of his back disability.  At the examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine, post laminectomy.  However, after examining the Veteran and reviewing his claims file and medical records, the examiner opined that it was less likely than not that the Veteran's back disability either began during or was otherwise caused by the Veteran's military service.  The examiner explained that while service treatment records documented lower back pain for approximately 1.5 years, the Veteran's separation physical was silent for any back problems and there was no medical documentation of a chronic back condition from 1972 until the Veteran injured his back in a work accident in 1987 which resulted in a laminectomy.  

It is noted that since he initially filed his claim, the Veteran has submitted several letters from his friends and family.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In this case, several letters have been submitted in support of the Veteran's claim, but as described below, the statements are each sufficiently flawed that they are insufficient to overcome the medical opinions as to the etiology of the Veteran's back disability.  

The Veteran's mother wrote a letter asserting that the Veteran had been bothered with his back ever since he was in service.  However, she then stated that the Veteran went to several doctors and finally had surgery, before adding information about the disabling nature of the Veteran's back disability.  It is well settled that the Veteran's back disability is disabling.  Unfortunately, her assertion that the Veteran went to doctors lacks any indication as to the timing of such treatment.  This is critical, because the Veteran's claims file is full of medical records describing back treatment and surgery; but the entirety of the post-service treatment records appear after the Veteran injured his back in 1987.  As such, the mother's letter does not add any meaningful additional information as to the question of back symptomatology between 1972 and 1987.

The Veteran's sister indicated that she remembered her brother telling the family that he had hurt himself during a fall in the service.  However, what happened in service is not at issue, given the records of in-service treatment.  Thus, this statement is of limited probative value.   

The Veteran's daughter indicated that her father had complained about injuring his back while in the Navy and that his back problems had been a source of him not being able to hold down jobs when she was growing up.  Unfortunately, her statement lacks any time element which might show when the back pain began following service; as such the statement is insufficient to establish continuity of symptomatology since the Veteran's time in service. 

A life-long friend indicated that he had known the Veteran since they were boys and that when the Veteran returned from the military, he complained a lot about back problems and indicated that he had hurt his back in the Navy.  The friend reported advising the Veteran to see a doctor, and noted that sometime after that he had back surgery.  The friend stated that he had lost contact with the Veteran until approximately three years earlier which would be approximately 2003.  As such, the friend admitted he was not around the Veteran for many years, during which time the evidence shows the Veteran suffered a significant back injury, and in fact it was that injury that led to the surgery.  Therefore, the friend lacks the first had knowledge of the Veteran's back condition in the years prior to his work accident in 1987; and his opinion is not sufficient to relate the Veteran's current back disability to his time in service, or to provide continuity of symptomatology between the Veteran's time in service and his current back disability.

A friend of the Veteran's brother indicated in 2006, that she had known the Veteran for 25 years and that as long as she had known the Veteran he had had back problems.  She stated that she had not known him to be able to work or carry on any normal physical activities.  However, the evidence of record clearly conflicts with such an assertion.  First, the Veteran was unmistakably working in 1987 when he hurt his back, as he filed a worker's compensation claim.  Secondly, the Veteran specifically told a doctor in 1989 that prior to the back injury in 1987 he had been very physically active.  Thus, the Board does not find this statement to be credible.   

As described, each of these statements fails to establish continuity of back-related symptomatology between the Veteran's time in service and the present.  The statements either are contradicted by the evidence of record or they merely serve to establish facts that are already known.  Furthermore, given the Veteran's well-documented post-service back injury, a medical opinion of record is necessary to determine the etiology of the Veteran's back disability, as this is an issue that is considered to be medically complex.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The evidence of record confirms the Veteran's back complaints in service after heavy lifting, but there is no record of post service treatment of any back injury until the work related accident in 1987.  There is some evidence that the Veteran had post-service pain, as asserted by his relatives, but the fact remains that when presented with the totality of the Veteran's medical records, the VA examiners found that it was less likely than not that the Veteran's current back disability was related to his injury in service.  Rather, both examiners concluded that it was more likely that the current back disability was caused by the Veteran's work-related back injury in 1987.  A private medical opinion did suggest that the Veteran's in-service back injury could have caused the Veteran's current back disability, but the language used by that doctor was too equivocal and speculative to provide the basis for a grant of service connection.  The private opinion did trigger the duty to obtain a VA medical opinion, but as noted, both VA opinions that have been obtained since that time have concluded that it was less likely than not that the Veteran's current back disability either began during or was otherwise caused by his military service.  These opinions were provided after a review of the Veteran's claims file, including his service treatment records.  The VA examiners also supported their opinions with rationales that were grounded in the medical record.  Neither VA medical opinion was speculative, as the private medical opinion was, and therefore, greater weight will be given to the VA examiners' opinions. 

As such, the preponderance of the evidence is against the claim that the Veteran's current back disability is related to his time in service, and the Veteran's claim is therefore denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a letters dated in March 2005, May 2006 and August 2006, which informed the Veteran of all four elements required by the Pelegrini II Court as stated above, as well as how disability ratings and effective dates were formulated.

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Numerous VA and private treatment records have been obtained (including recent treatment records from the Pain Medicine institute), as have the Veteran's service medical records, and SSA records.  Lay statements have also been received in support of the Veteran's claim.  Additionally, the Veteran testified at a hearing before the RO and was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.
 
In this case, the Board was directed by the joint motion for remand to seek any treatment records from the Bay Pines VA Medical Center from January 1986 to August 2002.  A request was sent to Bay Pines requesting these records and a response was received indicating that Bay Pines had sent all the records they had on file for the Veteran.  It was also reported that the Veteran had registered with Bay Pines VAMC on August 14, 2002.  The Veteran was sent a letter in February 2010 explaining that the Bay Pines VAMC was unable to locate any treatment records for him from January 1986 until August 13, 2002, and that it had been concluded that any future effort to locate such records would be futile.  The Veteran was given 10 days to submit any records he had in his possession, but no additional evidence was forthcoming. 

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 


ORDER

Service connection for a lower back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


